Name: Commission Regulation (EEC) No 2646/92 of 11 September 1992 amending Regulation (EEC) No 598/86 as regards the indicative ceiling for imports into Spain of common wheat of breadmaking quality for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  Europe;  plant product;  trade
 Date Published: nan

 12. 9 . 92 Official Journal of the European Communities No L 266/ 11 COMMISSION REGULATION (EEC) No 2646/92 of 11 September 1992 amending Regulation (EEC) No 598/86 as regards the indicative ceiling for imports into Spain of common wheat of breadmaking quality for the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 598/86 of 28 February 1986 on the application of the supplemen ­ tary trade mechanism to imports into Spain of common wheat of breadmaking quality from the Community as constituted at 31 December 1985 (3), as last amended by Regulation (EEC) No 1436/92 (4), fixes the indicative ceiling for imports of common wheat of breadmaking quality into Spain for the 1992/93 marketing year ; Whereas, in view base of production figures for 1992 and foreseeable consumption of breadmaking common wheat in Spain the indicative ceiling provided for in Article 83 of the Act of Accession should be fixed at 1 000 000 tonnes for a period covering the 1992/93 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 598/86 is replaced by the following : !Article 4 The indicative ceiling for imports of common wheat of breadmaking quality shall be 1 000 000 tonnes for the 1992/93 marketing year.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p . 106. 0 OJ No L 293, 27. 10 . 1988, p . 7. (J OJ No L 58, 1 . 3 . 1986, p . 16 . (4) OJ No L 151 , 3 . 6 . 1992, p. 13.